                   Case 3:20-cv-05949-RSM Document 20 Filed 12/29/20 Page 1 of 1




                                                                              The Honorable Ricardo S. Martinez
 1

 2

 3

 4

 5

 6
                                           UNITED STATES DISTRICT COURT
 7                                   FOR THE WESTERN DISTRICT OF WASHINGTON
                                                    AT TACOMA
 8

 9      NORMAN ROSE,                                                     NO. 3:20-CV-05949-RSM

10                                         Plaintiff,                    ORDER GRANTING DISMISSAL
                                                                         WITHOUT PREJUDICE
11                  vs.
                                                                         Clerk’s Action Required
12      C R BARD INC. AND BARD PERIPHERAL
13      VASCULAR INC.,                                                   Note on Motion Calendar:
                                                                         December 28, 2020
14                             Defendants.
                The Court has considered the Joint Stipulation of Dismissal without Prejudice of Plaintiff
15
     Norman Rose, and Defendants C.R. Bard, Inc. and Bard Peripheral Vascular, Inc.
16

17              IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the Joint Stipulation

18   of Dismissal Without Prejudice of Norman Rose be granted. The claims of Norman Rose are

19   dismissed in their entirety without prejudice to the re-filing of same, and the parties are to bear
20
     their own costs.
21
                Dated this 29th day of December, 2020.
22

23

24
                                                                    A
                                                                    RICARDO S. MARTINEZ
25                                                                  CHIEF UNITED STATES DISTRICT JUDGE

                                                                                      Betts
                                                                                      Patterson
      ORDER GRANTING DISMISSAL                                                        Mines
      WITHOUT PREJUDICE - NO. 3:20-CV-                                -1-             One Convention Place
                                                                                      Suite 1400
      05949-RSM                                                                       701 Pike Street
                                                                                      Seattle, Washington 98101-3927
                                                                                      (206) 292-9988
     Rose C19-5949 order granting dismissal/122920 1019/8284-0034
